Citation Nr: 1434968	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  The propriety of the severance of service connection for posttraumatic stress disorder (PTSD).

2.  Whether the recoupment of separation pay by withholding VA disability compensation benefits was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 6, 1989 to July 28, 1989; from August 1990 to July 1996; and from October 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and accompanying cover letter.

The Veteran had a hearing before the undersigned in June 2014. A transcript of the proceeding has been associated with the Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the severance of service connection for PTSD issue, the Veteran contends that entitlement to service connection is warranted due to his combat service in Iraq, as demonstrated by the award of a Combat Infantryman's Badge (CIB).  The RO severed service connection based on the findings of fraud on the part of the Veteran with respect to various representations regarding service, including service in the Army Rangers and combat service in Somalia and Bosnia.  The April 2010 statement of the case (SOC) relied on the findings of the VA Office of Inspector General (OIG) that the Veteran had committed fraud in the pursuit of VA benefits.  The claims file indicates that the OIG report was not permanently included in the record due to privacy issues.  The Board concludes that the OIG report and accompanying file, in its entirety or to the extent possible, must be associated with the claims file to allow the Board to fully consider the evidence in this case.

As to the recoupment of separation pay, the Veteran acknowledges that recoupment is warranted because he was paid a lump sum for disability separation from service and that such an award is offset against any award of VA compensation benefits.  What the Veteran contends is that more than the full value of the separation pay, $15,321.60, has been recovered from him by VA.  As a full accounting of the debt owed has not been documented and provided to the Veteran, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Office of the Inspector General and request a copy of the report of the investigation that culminated in the finding that the Veteran had committed fraud in the pursuit of VA compensation benefits.  The documentation used to reach that decision should also be requested.  The report and documentation should be placed in the claims file.

Should the OIG conclude that privacy issues preclude the provision to VA of the report and associated records in their entirety, provide a redacted copy of the file. 

2.  Prepare an audit that clearly shows the amounts withheld or recovered from the Veteran as part of the recoupment of the $15,321.60 in separation pay.  (As discussed above, the Veteran contends that the full amount was withheld prior to the severance of service connection for PTSD in May 2009.)  The above audit should be provided to the Veteran and a copy associated with the claims file.

3.  After the above is complete, readjudicate the Veteran's claims.  If a full grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



